Title: To Alexander Hamilton from William Duer, 17 January 1799
From: Duer, William
To: Hamilton, Alexander


New York Jany. 17th. 1799.
Dear Sir.
I Enclose you agreably to my Promise a Copy of Mr. Wolcotts Letter to the Keeper of the Prison.
On an attentive Perusal It appears clearly to me that the Indulgence granted by Mr. Wolcott was in Consequence of the Epidemic prevailing in the Jail, and it may be construed to terminate with the Extinction of the Contagion. Nevertheless, The Stipulation proposed in the Letter is, That I should return when required after the Contagion had Ceased—and the Engagement transmitted to the Secretary, purports, that this Requisition shall be made by proper Authority derived from the U. States.
The Fact is, That no Counter Orders have been transmitted—and the Keeper having permitted me to go on the Liberties during the Sickness (although I was still detained in private Suits) conceives himself not authorised to detain me when it can be done without Committing the United States—as to Individual Claim.
It is not difficult for me to Conjecture what Mr. Wolcotts Motives were for Expressing his Letter in the Manner which he has done. In a Government constituted as ours, whose Administration is constantly opposed and Vilified by a virulent and Wicked Faction, it is hardly possible for an Officer to be either just, or humane to one who has become the unhappy Object of public Censure without Exposing himself to the Suspicion of being actuated by base, and Unworthy Motives, and of thereby destroying his Public Utility. I cannot however persuade myself if I am once admitted to the Liberties, that Mr Wolcott on a proper Representation of the afflicting malady under which I labor, of the Security derived from Bonds given as my private Surety, and of the Ultimate Responsibility of the late Commrs. of the Treasury will judge it necessary to debar me of that Privilege. Under these Circumstances I submit it to your opinion whether it is not best that I should avail myself of the Keeper’s Release, without committing either Mr. Wolcott, the Attorney General, or the Marshall in the Business.
After you have maturely reflected on this Subject, I will desire Lady Kitty to call upon you—and if you agree with me you can inform her so personally.
My days are sad beyond Description—My Nights Miserable. I am again attacked with a Complaint which soon after the Peace had nearly put an End to my Existence, a Suppression of Urine—attended with acute Pain like those Arisg from the Stones or Gravel. Unless I can be releived by the Use of Warm Baths, and of such Medical Aid as can only be applied under my own Roof, I foresee that in the Course of this Year I shall probably terminate a Wretched Existence. On my own Account, I could meet my Fate not only with Resignation but with Complacency. But when I reflect on the probable Consequence of leaving to a merciless World, those who are dearer to [me] than my Life, the Thought drives me to Distraction—and the Agony of my Mind Encreases that which is incident to my Unhappy Complaint.
I am with Sentiments of Regard   Dear Sir   Your Obet. Hble. sert.
W Duer
Major Genl. Hamilton.
